Exhibit 10(q)
Execution Version
 
Ladish Co., Inc.
Third Amendment
Dated as of December 21, 2009
to
Note Purchase Agreements dated as of July 20, 2001
Re: 6.14% Senior Notes, Series B, due May 16, 2016
6.41% Senior Notes, Series C, due September 2, 2015
 

 

 



--------------------------------------------------------------------------------



 



Table of Contents
(Not a part of this Third Amendment)

                  Section     Heading   Page          
 
        Section 1.  
Amendments To Note Purchase Agreements
    3          
 
        Section 2.  
Conditions Precedent
    4          
 
        Section 3.  
Representations and Warranties
    5          
 
        Section 4.  
Miscellaneous
    6  

Schedule I — Name of Holders and Principal Amount of Series B Notes and Series C
Notes

 

2



--------------------------------------------------------------------------------



 



Dated as of
December 21, 2009
To each of the holders
listed in Schedule I to
this Third Amendment
Ladies and Gentlemen:
Reference is made to the separate Note Purchase Agreements, each dated as of
July 20, 2001, as amended by a First Amendment thereto dated as of May 15, 2006,
as supplemented by a Series B Terms Agreement dated as of May 16, 2006, as
further supplemented by a Series C Terms Agreement dated as of September 2,
2008, and as further amended by a Second Amendment thereto dated as of
September 2, 2008 (the “Note Purchase Agreements”), by and between Ladish Co.,
Inc., a Wisconsin corporation (the “Company”), and each of the purchasers of the
$40,000,000 aggregate principal amount of 6.14% Senior Notes, Series B, due
May 16, 2016 (the “Series B Notes”) and each of the purchasers of the
$50,000,000 aggregate principal amount of 6.41% Senior Notes, Series C, due
September 2, 2015 (the “Series C Notes,” and together with the Series B Notes,
the “Notes”) of the Company issued pursuant thereto. Capitalized terms used in
this Third Amendment (this “Third Amendment”) without definition shall have the
meanings given such terms in the Note Purchase Agreements.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company requests the amendment of certain provisions of
the Notes and the Note Purchase Agreements as hereinafter provided.
Upon your acceptance hereof in the manner hereinafter provided and upon
satisfaction of all conditions to the effectiveness hereof and receipt by the
Company of similar acceptances from each of the holders of Notes, this Third
Amendment shall be effective, but only in the respects hereinafter set forth:
Section 1. Amendments To Note Purchase Agreements.
Section 1.1. Section 10.9 of the Note Purchase Agreements is hereby amended and
restated in its entirety as of the date hereof as follows:
“Section 10.9. Consolidated Net Indebtedness to Consolidated Cash Flow. The
Company will not, at the end of any fiscal quarter, permit the ratio of
Consolidated Net Indebtedness determined at such time to Consolidated Cash Flow
determined for the four consecutive fiscal quarters then ended, to exceed
4.00:1.00.”
Section 1.2. The Note Purchase Agreements are hereby amended as of the date
hereof by adding the following Section 22.7 immediately following Section 22.6
appearing in the Note Purchase Agreements:

 

3



--------------------------------------------------------------------------------



 



Ladish Co., Inc.   Third Amendment

“Section 22.7. FASB 159. For purposes of determining compliance with the
financial covenants set forth in this Agreement, any election by the Company to
measure any financial liability using fair value (as permitted by Statement of
Financial Accounting Standards No. 159 or any similar accounting standard) shall
be disregarded and such determination shall be made as if such election had not
been made.”
Section 1.3. Schedule B of the Note Purchase Agreements is hereby amended as of
the date hereof by adding a new definition of “Consolidated Net Indebtedness”
thereto in property alphabetical order, as follows:
““Consolidated Net Indebtedness” means, as of the date of any determination
thereof, (a) the total of all Indebtedness of the Company and its Subsidiaries
outstanding on such date less (b) the total of all unrestricted cash and cash
equivalents of the Company and its Subsidiaries at such date, all as determined
on a consolidated basis in accordance with GAAP.”
Section 2. Conditions Precedent.
This Third Amendment shall not become effective until, and shall become
effective on, the Business Day when each of the following conditions shall have
been satisfied:
(a) Each holder shall have received this Third Amendment, duly executed by the
Company.
(b) The Required Holders of each Series of Notes shall have consented to this
Third Amendment as evidenced by their execution thereof.
(c) Each holder of Notes shall have received from the Company a fully earned,
non-refundable amendment fee equal to the sum of the outstanding principal
balance of the Notes held by such holder as of the date hereof multiplied by
0.05%.
(d) The representations and warranties of the Company set forth in Section 3
hereof shall be true and correct as of the date of the execution and delivery of
this Third Amendment.
(e) Any consents or approvals from any holder or holders of any outstanding
security or indebtedness of the Company and any amendments of agreements
pursuant to which any securities or indebtedness may have been issued which
shall be necessary to permit the consummation of the transactions contemplated
hereby shall have been obtained and all such consents or amendments shall be
reasonably satisfactory in form and substance to the holders and their special
counsel.

 

4



--------------------------------------------------------------------------------



 



Ladish Co., Inc.   Third Amendment

(f) All corporate and other proceedings in connection with the transactions
contemplated by this Third Amendment and all documents and instruments incident
to such transactions shall be satisfactory to you and your special counsel, and
you and your special counsel shall have received all such counterpart originals
or certified or other copies of such documents as you or they may reasonably
request.
(g) Each holder shall have received such certificates of officers of the Company
as it may reasonably request with respect to this Third Amendment and the
transactions contemplated hereby.
(h) The Company shall have paid the fees and disbursements of the holders’
special counsel, Chapman and Cutler LLP, incurred in connection with the
negotiation, preparation, execution and delivery of this Third Amendment and the
transactions contemplated hereby which fees and disbursements are reflected in
the statement of such special counsel delivered to the Company at the time of
the execution and delivery of this Third Amendment.
Section 3. Representations and Warranties.
The Company hereby represents and warrants that as of the date hereof and as of
the date of execution and delivery of this Third Amendment:
(a) The Company is duly incorporated, validly existing and in active status
under the laws of its jurisdiction of incorporation.
(b) This Third Amendment, the Note Purchase Agreements, as amended hereby, and
the transactions contemplated hereby are within the corporate power of the
Company, have been duly authorized by all necessary corporate action on the part
of the Company, and this Third Amendment and the Note Purchase Agreements, as
amended hereby, have been duly executed and delivered by the Company and
constitute legal, valid and binding obligations of the Company enforceable in
accordance with their respective terms.
(c) Immediately prior to and after giving effect to this Third Amendment, there
are no Defaults or Events of Default under the Note Purchase Agreements, as
amended hereby.
(d) The execution, delivery and performance of this Third Amendment and the Note
Purchase Agreements, as amended hereby, by the Company does not and will not
result in a violation of or default under (i) the articles of incorporation or
bylaws of the Company, (ii) any agreement to which the Company is a party or by
which it is bound or to which the Company or any of its properties is subject,
(iii) any order, writ, injunction or decree binding on the Company, or (iv) any
statute, regulation, rule or other law applicable to the Company.

 

5



--------------------------------------------------------------------------------



 



Ladish Co., Inc.   Third Amendment

(e) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company of this Third Amendment and
the Note Purchase Agreements, as amended hereby.
(f) The Company has not paid or agreed to pay any fees or other consideration,
or given any additional security or collateral, or shortened the maturity or
average life of any indebtedness or permanently reduced any borrowing capacity,
in each case, in connection with the obtaining of any consents or approvals of
any Person in connection with the transactions contemplated hereby, other than
(i) to the lenders under the Credit Agreement in the amount of $35,000 and
(ii) to the holders of the Notes of the amendment fee described in Section 2(c)
hereof.
(g) Other than this Third Amendment and the amendments and supplements
identified in the Preamble to this Third Amendment, there are no other
amendments, modifications, supplements or waivers to the Note Purchase
Agreements or the Notes.
Section 4. Miscellaneous.
Section 4.1. Except as amended herein, all terms and provisions of the Note
Purchase Agreements, the Notes and related agreements and instruments are hereby
ratified, confirmed and approved in all respects.
Section 4.2. Each reference in the Note Purchase Agreements to “this Agreement,”
“hereunder,” “hereof,” or words of similar import in instruments or documents
provided for in the Note Purchase Agreements or delivered or to be delivered
thereunder or in connection therewith, shall, except where the context otherwise
requires, be deemed a reference to the Note Purchase Agreement, as amended
hereby.
Section 4.3. This Third Amendment shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin.
Section 4.4. This Third Amendment and all covenants herein contained shall be
binding upon and inure to the benefit of the respective successors and assigns
of the parties hereunder and all holders of additional Series of Notes. All
representations, warranties and covenants made by the Company herein shall
survive the closing and the delivery of this Third Amendment.
Section 4.5. This Third Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which, taken
together, shall constitute but one and the same Third Amendment. Delivery of an
executed counterpart of this Third Amendment by facsimile shall be as effective
as delivery of a manually executed counterpart of this Third Amendment.
[Signature Page Follows]

 

6



--------------------------------------------------------------------------------



 



Ladish Co., Inc.   Third Amendment

The execution hereof by the holders shall constitute a contract among the
Company and the holders for the uses and purposes hereinabove set forth.

            Ladish Co., Inc.
      By:   /s/ Wayne E. Larsen         Name:   Wayne E. Larsen        Title:  
Vice President Law/Finance & Secretary   

[Signature page to Third Amendment]

 

7



--------------------------------------------------------------------------------



 



Ladish Co., Inc.   Third Amendment

This foregoing Third Amendment is hereby accepted and agreed to as of the date
aforesaid. The execution by each holder listed below shall constitute its
respective several and not joint confirmation that it is the owner and holder of
the Notes set opposite its name on Schedule I hereto.
Accepted as of the date first written above.

            Teachers Insurance and Annuity
     Association of America
      By:   /s/ Brian Roelke         Name:   Brian Roelke        Title:  
Director   

[Signature page to Third Amendment]

 

8



--------------------------------------------------------------------------------



 



Ladish Co., Inc.   Third Amendment

Accepted as of the date first written above.

            First Great-West Life & Annuity
     Insurance Company
      By:   /s/ Eve A. Hampton         Name:   Eve A. Hampton        Title:  
Vice President, Investments            By:   /s/ James Lowery         Name:  
James Lowery        Title:   Asst. Vice President, Investments   

[Signature page to Third Amendment]

 

9



--------------------------------------------------------------------------------



 



Ladish Co., Inc.   Third Amendment

Accepted as of the date first written above.

            London Life Insurance Company
      By:   /s/ B. R. Allison         Name:   B. R. Allison        Title:  
Authorized Signatory            By:   /s/ D. B. E. Ayers         Name:   D. B.
E. Ayers        Title:   Authorized Signatory   

[Signature page to Third Amendment]

 

10



--------------------------------------------------------------------------------



 



Ladish Co., Inc.   Third Amendment

Accepted as of the date first written above.

            Thrivent Financial for Lutherans
      By:   /s/ Alan D. Onstad         Name:   Alan D. Onstad        Title:  
Senior Director   

[Signature page to Third Amendment]

 

11



--------------------------------------------------------------------------------



 



Ladish Co., Inc.   Third Amendment

Accepted as of the date first written above.

            The Prudential Insurance Company
     of America
      By:   /s/ William S. Engelking         Name:   William S. Engelking       
Title:   Vice President   

            Pruco Life Insurance Company
      By:   /s/ William S. Engelking         Name:   William S. Engelking       
Title:   Vice President   

            United of Omaha Life Insurance Company
      By:   Prudential Private Placement Investors,         L.P. (as Investment
Advisor)            By:   Prudential Private Placement Investors, Inc.        
(as its General Partner)            By:   /s/ William S. Engelking        
Name:   William S. Engelking        Title:   Vice President   

[Signature page to Third Amendment]

 

12



--------------------------------------------------------------------------------



 



Ladish Co., Inc.   Third Amendment

              Outstanding Principal Amount of Series       B Notes Held as of  
Name of Holder   December 21, 2009  
London Life Insurance Company
  $ 7,500,000  
Teachers Assurance and Annuity Association of America
  $ 25,000,000  
First Great-West Life & Annuity Insurance Company
  $ 7,500,000  
Total
  $ 40,000,000  

              Outstanding Principal Amount of Series       C Notes Held as of  
Name of Holder   December 21, 2009  
Swanbird & Co (as nominee for Thrivent Financial for Lutherans)
  $ 23,000,000  
The Prudential Insurance Company of America
  $ 15,250,000  
Pruco Life Insurance Company
  $ 5,000,000  
United of Omaha Life Insurance Company
  $ 6,750,000  
Total
  $ 50,000,000  

 

13